Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive. 
Applicant argues that the channels that the examiner correlates to the ‘heat top up’ channels are clearly defined within the specification of Ghazvini as carrying very cold working fluid and thus, rather than providing the heat required to invoke the reaction, these channels in Ghazvini cool down the reactor and one of skill in the art would not find that Ghazvini would render the instant claims obvious.
However, the temperature of the material being worked upon within the apparatus of the claimed invention and prior art reference do not limit the apparatus. See MPEP 2115. In the instant case, it appears that the apparatus of Ghazvini is able to carry out the process limitations absent a showing to the contrary.
In the alternative, Pinchot is relied upon to teach a microreactor (para. 0018) wherein the components for the reactor comprise materials that can withstand low and high temperatures (para. 0025; for example materials that can withstand temperatures of below 1554 C; para. 0035) as described in the rejection, below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-18, 20-21, 26, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghazvini (US 2015/0010874) in view of Simmons (US 2009/0259076).
Ghazvini teaches a reactor exchanger (abstract) comprising at least 3 stages (multiple cell stacks, para. 0070), at least one area promoting heat exchange and at least one distribution area upstream/downstream of the area promoting heat exchange (fig. 6, #605, 608; para. 0078), wherein each channel comprises a length of 15 mm (para. 0015).
Ghazvini fails to teach that the area promoting heat exchange comprises cylindrical millimetric channels wherein there are about 1-1000 channels.

Therefore, it would have been obvious to one of ordinary skill in the art to provide the millimeter channel of Ghazvini with the shape of a cylindrical channel in order to provide a configuration known in the art of microreactors as taught by Simmons.
Additionally, it appears that the shape of the channels is a design choice and that it would have been obvious to one of ordinary skill in the art to select the shape absent a showing that the particular configuration is significant. For evidence of this, see Simmons at para 0020. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). MPEP 2144.04 (IV) (B).
Regarding the limitation of there are between 1-1000 said channels, Ghazvini teaches in the back ground a configuration comprising a microreactor wherein each stage (plate) comprises 22 channels (para. 0007). Therefore, it would have been obvious to one of ordinary skill in the art to provide each stage (plate) comprises 22 channels (para. 0007) in Ghazvini in order to provide a combustion reactor configuration known in the art as taught by Ghazvini.
Regarding claim 17, 26, Ghazvini teaches the exchanger reactor comprises a reaction stage whose channels are configured to promote a reaction by allowing the circulation of a reagent gaseous flow (fig. 1, #110; para. 0049-0050), a return stage whose channels are configured to allow the circulation of a product gaseous flow (recuperator channels surrounding reaction channel; fig. 1, #140; para. 0049-0050), a heat top stage whose channels are configured to allow the circulation of a heat transfer fluid (surrounding reaction channel, fig. 1, #120; para. 0049-0050).
Regarding claim 18, Simmons teaches an apparatus for processing raw materials within a microreactor (abstract) wherein the microchannels have the shape of cylindrical, square, or rectangular millimetric channels (para. 0140).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the millimeter channel of Ghazvini with the shape of a cylindrical channel in order to provide a configuration known in the art of microreactors as taught by Simmons.
Additionally, it appears that the shape of the channels is a design choice and that it would have been obvious to one of ordinary skill in the art to select the shape absent a showing that the particular configuration is significant. For evidence of this, see Simmons at para 0020. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). MPEP 2144.04 (IV) (B).
Regarding claim 19, Ghazvini teaches that the channels are separated by walls with a thickness of 1 mm (para. 0077).
Regarding claim 20, Ghazvini teaches that the microchannels have a diameter of 500 micrometers (para. 0007). Therefore, it would have been obvious to one of ordinary skill in the art to provide that the channels are separated by walls with a thickness of 1 mm in Ghazvini in order to provide a combustion reactor configuration known in the art as taught by Ghazvini.
Regarding claim 21, Simmons teaches that the length of the microchannel comprises a length of 0.1-10 meters (para. 0020). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 (I).
	Regarding claim 28, Ghazvini teaches that the channel of the combustion stage have at least part of their internal walls a catalyst (para. 0012).

Claims 17-18, 20-21, 26, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghazvini (US 2015/0010874) in view of Simmons (US 2009/0259076) and Pinchot (US 2012/0230877).
Ghazvini teaches an apparatus as described above.
If Ghazvini fails to teach the heat top up stage able to allow circulation of hot heat transfer fluid having a minimum temperature of 600 C, Pinchot will be relied upon herein.
Pinchot teaches a microreactor (para. 0018) wherein the components for the reactor comprise materials that can withstand low and high temperatures (para. 0025; for example materials that can withstand temperatures of below 1554 C; para. 0035).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the reactor comprise materials of Ghazvini that can withstand low and high temperatures (para. 0025; for example materials that can withstand temperatures of below 1554 C; para. 0035) as taught by Pinchot in order to withstand temperatures for multiple kinds of reactions.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 (I).

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghazvini (US 2015/0010874) in view of Simmons (US 2009/0259076) and Kelly (US 2012/0261104).
Ghazvini teaches an apparatus as described above in claim 17, but fails to teach that each stage has between 100-700 channels.
Kelly, however, teaches a microchannel reactors (para. 0004) where the number of channels are determined based on the flow properties of the reactants and the desired dimensions of the channels (para. 0121).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a number of channels in Kelly that overlaps with the ranges in claims 23-25 in order to provide the desired flow properties of the reactants and dimensions of the channels as taught by Kelly.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 (I).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghazvini (US 2015/0010874) in view of Simmons (US 2009/0259076) and Vetrovec (US 2011/0180238).
Ghazvini teaches an apparatus as described above in claim 17, but fails to teach that the channels of the reaction and return stage have over at least a part of the their internal walls, a protective coating against corrosion.
Vetrovec, however, teaches a reactor apparatus (para. 0002) wherein a flow channel comprises a corrosive resistant coating for the purpose of resisting corrosion based on the material flowing through the channel (para. 0078).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the channel of Ghazvini comprising a corrosive resistant coating in order to resist corrosion based on the material flowing through the channel as taught by Vetrovec.

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghazvini (US 2015/0010874) in view of Simmons (US 2009/0259076) and Kelly (US 2012/0261104) and Pinchot.
Ghazvini teaches an apparatus as described above in claim 17, but fails to teach that each stage has between 100-700 channels.
Kelly, however, teaches a microchannel reactors (para. 0004) where the number of channels are determined based on the flow properties of the reactants and the desired dimensions of the channels (para. 0121).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a number of channels in Kelly that overlaps with the ranges in claims 23-25 in order to provide the desired flow properties of the reactants and dimensions of the channels as taught by Kelly.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 (I).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghazvini (US 2015/0010874) in view of Simmons (US 2009/0259076) and Vetrovec (US 2011/0180238) and Pinchot.
Ghazvini teaches an apparatus as described above in claim 17, but fails to teach that the channels of the reaction and return stage have over at least a part of the their internal walls, a protective coating against corrosion.
Vetrovec, however, teaches a reactor apparatus (para. 0002) wherein a flow channel comprises a corrosive resistant coating for the purpose of resisting corrosion based on the material flowing through the channel (para. 0078).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the channel of Ghazvini comprising a corrosive resistant coating in order to resist corrosion based on the material flowing through the channel as taught by Vetrovec.








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735